DETAILED ACTION
This action is in response to applicant’s amendment filed on 24 March 2022.  Claims 1-20 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
24 June 2022
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“Enhancements to initial access procedure”; 3GPP; R1-1904336) in view of further support by Fujitsu (“Enhancements to initial access procedure and scheduling request procedure for NR-U”; 3GPP; R1-1904588).
Regarding claims 1, 8, and 15, Ericsson discloses a user equipment (UE) in a wireless communication system supporting shared spectrum channel access, the UE comprising:
at least one transceiver configured to receive, from a base station (BS), a set of downlink channels supporting the shared spectrum channel access { (see section 2.5 & 3.2.1) }; and
at least one processor operably connected to the at least one transceiver { (see section 2.5 & 3.2.1) }, the at least one processor configured to:
identify, from the set of downlink channels, a window for synchronization signal/physical broadcast channel (SS/PBCH) block transmission, a bitmap for SS/PBCH blocks (sub-PositionsInBurst), and a parameter for quasi-co-location (QCL) assumption Q { (see section 2.5 & 3.2.1) }, 
determine, based on the identified window for the SS/PBCH block transmission, the identified bitmap for the sub-PositionsInBurst, and the identified parameter for the QCL assumption Q, a SS/PBCH block in the identified window for the SS/PBCH block transmission { (see section 2.5 & 3.2.1) } as one of: 
a first set of SS/PBCH blocks assumed to be transmitted by the BS, or a second set of SS/PBCH blocks not transmitted by the BS { (see section 2.5 & 3.2.1) }, and 
determine a set of resources that is not available for at least one physical downlink shared channel (PDSCH) as overlapped with the first set of SS/PBCH blocks { (see section 2.5 & 3.2.1) },
wherein the at least one transceiver is further configured to receive, from the BS, the at least one PDSCH based on resources other than the determined set of resources { (see section 2.5 & 3.2.1) }.  Ericsson  does not specifically disclose having the feature identify, from the set of downlink channels, a window for synchronization signal/physical broadcast channel (SS/PBCH) block transmission, a bitmap for SS/PBCH blocks (sub-PositionsInBurst).  However, in the alternative, the examiner maintains that the feature(s) identify, from the set of downlink channels, a window for synchronization signal/physical broadcast channel (SS/PBCH) block transmission, a bitmap for SS/PBCH blocks (sub-PositionsInBurst) was well known in the art, as taught by Fujitsu.
As further alternative support in the same field of endeavor, Fujitsu discloses the feature(s) identify, from the set of downlink channels, a window for synchronization signal/physical broadcast channel (SS/PBCH) block transmission, a bitmap for SS/PBCH blocks (sub-PositionsInBurst) { (see section 2.1; Fig. 1), }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ericsson as further alternatively supported by Fujitsu to have the feature(s) identify, from the set of downlink channels, a window for synchronization signal/physical broadcast channel (SS/PBCH) block transmission, a bitmap for SS/PBCH blocks (sub-PositionsInBurst), in order to provide for initial access, RRM measurements and radio link monitoring, as taught by Fujitsu (see Introduction).
Regarding claim 2, 9, and 16, the combination of Ericsson and Fujitsu discloses every limitation claimed, as applied above (see claim 1), in addition Ericsson further discloses the UE of claim 1, wherein the SS/PBCH block in the window for the SS/PBCH block transmission, with an index given by i+n ∙ Q, wherein 0 in the first set of SS/PBCH blocks, if a (i + 1)th bit in the ssb-PositionsInBurst is identified as one; or in the second set of SS/PBCH blocks, if the (i + 1)th bit in the ssb-PositionsInBurst is identified as zero { (see section 2.5 & 3.2.1) }.
Regarding claim 3, 10, and 17, the combination of Ericsson and Fujitsu discloses every limitation claimed, as applied above (see claim 1), in addition Ericsson further discloses the UE of Claim 1, wherein the at least one processor is further configured to identify a (i + 1)th bit in the ssb-PositionsInBurst as a value of zero, if i => Q.
Regarding claim 4, 11, and 18, the combination of Ericsson and Fujitsu discloses every limitation claimed, as applied above (see claim 1), in addition Ericsson further discloses the UE of Claim 1, wherein the at least one processor is further configured to determine a number of transmitted SS/PBCH blocks in the identified window for the SS/PBCH block transmission as a number of bits with value one in the ssb-PositionsInBurst { (see section 2.5 & 3.2.1) }.
Regarding claim 5, 12, and 19, the combination of Ericsson and Fujitsu discloses every limitation claimed, as applied above (see claim 1), in addition Ericsson further discloses the UE of Claim 1, wherein the at least one PDSCH does not carry remaining minimum system information (RMSI) { (see section 2.5 & 3.2.1) }.
Regarding claim 6 and 13, the combination of Ericsson and Fujitsu discloses every limitation claimed, as applied above (see claim 1), in addition Ericsson further discloses the UE of Claim 1, wherein the at least one processor is further configured to determine a default time domain resource allocation including a starting symbol S and a length of symbol L for the at least one PDSCH, and wherein, the starting symbol S and the length of symbol L comprise: a first set of values if the at least one PDSCH is operated with the shared spectrum channel access; and a second set of values if the at least one PDSCH is operated without the shared spectrum channel access { (see section 2.5 & 3.2.1) }.
Regarding claim 7, 14, and 20, the combination of Ericsson and Fujitsu discloses every limitation claimed, as applied above (see claim 1), in addition Ericsson further discloses the UE of Claim 6, wherein: the first set of values is determined as {S,L} = {6,7}; and the second set of values is determined as {S,L} = {5, 2} { (see section 2.5 & 3.2.1) }.











Response to Arguments
 	Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 16, 1st full par., “…no reference to a parameter for quasi-co-location (QCL) assumption Q…do not describe…determination based on…the identified parameter for the QCL assumption Q…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art Ericsson and Fujitsu that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, Ericsson discloses the language as related to the claimed feature(s) 
identify, from the set of downlink channels, a window for synchronization signal/physical broadcast channel (SS/PBCH) block transmission, a bitmap for SS/PBCH blocks (sub-PositionsInBurst), and a parameter for quasi-co-location (QCL) assumption Q { (see section 2.5 & 3.2.1), where the system provides information including SS/PBCH blocks burst and QCL (see section 2.1; Fig. 1) }, 
determine, based on the identified window for the SS/PBCH block transmission, the identified bitmap for the sub-PositionsInBurst, and the identified parameter for the QCL assumption Q, a SS/PBCH block in the identified window for the SS/PBCH block transmission { (see section 2.5 & 3.2.1) } as one of:  .  
As further alternative support in the same field of endeavor, Fujitsu discloses the language as related to the claimed feature(s) 
identify, from the set of downlink channels, a window for synchronization signal/physical broadcast channel (SS/PBCH) block transmission, a bitmap for SS/PBCH blocks (sub-PositionsInBurst) { (see section 2.1; Fig. 1), }.  
Therefore, the combination(s) of the reference(s) Ericsson and Fujitsu as addressed above more than adequately meets the claim limitations.
 	Regarding applicant’s argument(s) of claims 2-20, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jo et al. (US 2021/0153189 A1) discloses node operation method in wireless communication system and apparatus using the same.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
01 July 2022